department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date wta-n-122362-00 cc corp uilc internal_revenue_service national_office field_service_advice memorandum for thomas w wilson director - communications technology and media industries large_and_mid-size_business_division northern california district from filiz serbes branch chief cc corp b03 subject wta-n-122362-00 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice wta-n-122362-00 legend parent sub x dollar_figurea date representative issues whether certain transfers of stock in a parent_corporation by a subsidiary to the parent’s employees are distributions under sec_301 et seq of the internal_revenue_code whether these transfers are capital contributions under sec_1_83-6 of the income_tax regulations whether these transfers lack sufficient economic_substance to support the claimed tax benefits conclusion sec_1 the transfers are distributions under sec_301 the transfers are not capital contributions under sec_1_83-6 the transfers lack sufficient economic_substance to support the claimed tax benefits facts parent also referred to herein as taxpayer is a domestic_corporation that is the common parent of a consolidated_group sub is a domestic subsidiary of parent and x is a third party that is related to parent but is not an includible_corporation within the meaning of sec_1504 of the internal_revenue_code parent and x transferred a total of dollar_figurea to sub in exchange for sub stock after this wta-n-122362-00 exchange parent owned stock representing less than percent of the voting power of sub stock thus preventing sub from being a member of parent's consolidated_group x owned preferred_stock of sub parent's basis and x's basis in their sub stock reflected the dollar_figurea contributed to sub sub used the dollar_figurea to purchase stock of parent from parent's shareholders sub then held the parent stock and from time to time at the direction of parent sub transferred parent shares to parent employees in satisfaction of parent's stock-based employee compensation obligations eg upon the exercise by an employee of a non- statutory option to purchase parent stock on date more than three years after the initial transfer of cash sub sold any remaining parent stock and sub liquidated all of these steps were taken pursuant to written agreements entered into by parent sub and x notwithstanding that parent was the majority shareholder of sub parent and sub treated under sec_1_83-6 of the income_tax regulations sub's transfers of parent stock to parent's employees as deemed capital contributions by sub to parent followed by transfers by parent to the parent employees parent did not reduce its basis in its sub stock as a result of sub's deemed transfers to parent sub increased its basis in its remaining parent stock by the amount of the basis of the parent shares sub transferred in the deemed capital contributions to parent under sec_1032 parent reported no gain_or_loss from the deemed transfers of parent stock to its employees parent took deductions under sec_83 in the amount that the parent employees included in income under sec_83 from their receipt of the parent stock when sub liquidated parent reported a very large capital_loss under sec_331 because sub already had transferred most of its parent stock to the parent employees which substantially reduced the value of sub without a corresponding downward adjustment in parent's basis in its sub stock because sub claims to have shifted all of its basis in the parent stock to sub's shares of parent stock remaining after the transfers to the parent employees sub also reported a capital_loss on the sale of its remaining parent stock immediately before sub's liquidation there are two significant and apparently undisputed factual observations to be derived from the foregoing first parent essentially claimed the same deduction twice parent deducted the amount that the employees included in income under the general provisions of sec_83 at the time of sub’s transfers of parent stock to parent employees then parent claimed a loss on its consolidated_return under 1under sec_304 any cash paid_by sub to parent’s shareholders for parent stock is treated as a distribution in redemption of parent’s stock by parent sec_302 and sec_318 apply to determine whether the deemed redemption should be treated as a sale or as a sec_301 distribution wta-n-122362-00 sec_331 when sub liquidated because of the value that sub had lost as a result of the transfers in addition a third tax_benefit was improperly created when sub took a loss on the sale of the remaining parent stock to which basis was shifted the second observation is that to the extent that the total_tax losses and deductions were in excess of parent’s portion of the original dollar_figurea investment they have no economic underpinning whatsoever as is explained in more detail below law and analysi sec_1 the transfers are distributions under sec_301 sec_301 provides that a distribution_of_property made by a corporation to a shareholder with respect to its stock in the corporation will be treated according to that section sub is a corporation making distributions of appreciated_property stock in parent to its shareholder parent which parent then uses to compensate its employees when a corporation makes a payment that discharges a liability of its shareholder the discharge of the liability is treated as a distribution to the shareholder with respect to the shareholder’s stock see eg 674_f2d_570 6th cir citing 279_us_716 thus the transaction is governed by sec_301 sec_311 and sec_316 as a result sub should recognize gain in excess of its adjusted_basis in the property as if such property were sold to the parent distributee at its fair_market_value sec_311 in addition sub would not adjust its basis in its remaining parent shares and therefore would not recognize a loss on the sale of its remaining parent stock under sec_301 that portion of the distribution from sub that is a dividend shall be included in parent's gross_income since we do not anticipate sub's having any significant earnings_and_profits it is likely that parent will apply t hat portion of the distribution which is not a dividend against and reduce the adjusted_basis of the sub stock sec_301 thus the effect of the distributions will be to reduce parent's basis in its sub stock thus reducing or eliminating the loss realized on that stock upon liquidation sec_301 sec_316 the transfers are not capital contributions under sec_1_83-6 sec_1_83-6 states that i f a shareholder of a corporation transfers property to an employee of such corporation in consideration of services performed for the corporation the transaction shall be considered to be a contribution of such property to the capital of such corporation by the shareholder and immediately thereafter a transfer of such property by the corporation to the employee_representative argues that although ordinarily whether a payment is wta-n-122362-00 a capital_contribution depends on the facts and circumstances because parent and sub fulfill the literal language of sec_1_83-6 which characterizes transfers by a shareholder to the corporation's employees as capital contributions there can be no other considerations in characterizing sub’s transfers of parent stock to parent employees as contributions to the capital of parent however taxpayer in this case may not solely rely on sec_1_83-6 to characterize the transfers as contributions to the capital of parent see notice_2000_60 2000_49_irb_568 date these transfers are described both in sec_1_83-6 and in sec_301 when characterizing a transaction that fits within two code sections courts will consider other factors in determining the appropriate tax treatment of the transaction cf 380_f2d_146 1st cir when property transfers received by charitable entity from a wholly owned corporation were literally described in both sec_316 and sec_170 the transfers were held to be dividends rather than deductible charitable_contributions based on the court's analysis of the purposes sought to be achieved by congress in taxing unrelated_business_income of charitable organizations see also textron inc v commissioner t c no loss on a note between corporations which became members of a new consolidated_group before the note was canceled was required to be deferred despite the corporations’ status as nonmembers of the new group prior to the cancellation based in part on the court’s decision that the word nonmember must be read in context and that the application of a regulation should not lead to an unreasonable result interpreting sec_1_83-6 as permitting a controlled subsidiary to avoid dividend treatment for transfers made on behalf of its parent_corporation merely by purchasing shares of parent stock would contravene the statutory framework governing dividends under sec_301 sec_311 and sec_316 cf 506_us_546 in rejecting taxpayer's argument that regulations under sec_612 affect adjusted_basis determination under sec_57 the supreme court stated that when an arguable suggestion of the title of one subsection of a regulation is pitted against the entire code framework for determining basis the code wins furthermore the characterization in sec_1_83-6 of a shareholder’s transfer of property to a corporation’s employees as a deemed contribution_to_capital only applies when the transferor is acting in its capacity as a shareholder that characterization is clearly inapposite when the transferee is a controlling shareholder of the transferor and the transferor has no plausible investment motive for making such transfers notice_2000_60 supra in insisting that the literal language of sec_1_83-6 is determinative representative misstates the legislative_history of sec_83 and the emphasis congress placed on capital_contribution treatment in senate report 91st cong 1st sess 1969_3_cb_500 the senate placed emphasis on the fact that p resent wta-n-122362-00 law does not contain any specific rules governing the tax treatment of deferred_compensation arrangements known as restricted_stock plans resulting in more generous treatment for such plans than the treatment specifically provided in the law for other types of similarly funded_deferred_compensation arrangements as a result changes to sec_83 were adopted to bring the treatment of restricted_stock plans in line with other deferred_compensation arrangements in discussing the new rules being provided to allow the employer a deduction for restricted_property given to employees as compensation the senate states that in general where a parent company’s or a shareholder’s stock is used to compensate employees under a restricted_stock_plan the transfer of the stock by the parent company or shareholder is to be treated as a capital_contribution to the company which is to be entitled to a deduction in accordance with the restricted_property_rules the parent company or the shareholder merely is to reflect the contribution as an increase of the equity in the company which is entitled to the compensation deduction emphasis added c b pincite the emphasized portions indicate that tax principles generally would treat such transfers as contributions to the capital of the employer entitled to deduct the compensation as opposed to treating them as current loss deductions the legislative_history and case law however do not demonstrate that the intent of sec_83 was to force a shareholder to treat stock transfers to the corporation’s employees as capital contributions to the corporation in the absence of a determination that general tax principles would yield such a result furthermore representative misconstrues the interaction of sec_1_83-6 and the zero basis doctrine and their applicability to this case the zero basis result finds its origins in revrul_74_503 1974_2_cb_117 that revenue_ruling considers the tax consequences of a parent corporation’s transfer to its subsidiary of its own treasury_stock in a transaction to which sec_351 applies revrul_74_503 holds that since the basis of previously unissued parent stock in the hands of the parent_corporation is zero the basis of the parent corporation’s treasury_stock in the hands of the parent_corporation too is zero accordingly under the transferred_basis rule_of sec_362 the subsidiary corporation’s basis of the treasury_stock of the parent_corporation is also zero this zero basis result was intended to limit certain planning opportunities available to taxpayers to selectively recognize losses on stock see revrul_74_503 for full explanation and examples revrul_74_503 however also states that t he transfer of parent stock was not for the purpose of enabling the subsidiary_corporation to acquire property by the use of such stock recently issued regulations under sec_1032 recognize that such tax_avoidance possibilities are not present in transactions in which one corporation transfers its stock to another corporation pursuant to a plan by which wta-n-122362-00 the second corporation immediately transfers the first corporation’s stock to acquire money or other_property which includes the transfer of stock for compensation_for services see sec_1_1032-3 and -1 a representative suggests that serious zero basis and artificial gain problems would result if the transfers by sub to parent employees were treated as dividends relying on revrul_80_76 1980_1_cb_15 in that ruling a parent_corporation or a shareholder was utilizing parent corporation’s stock to compensate employees of a subsidiary_corporation problems arose because the parent_corporation stock had a zero basis in the subsidiary corporation’s hands and prior to sec_1_1032-3 there was no explicit protection against gain_or_loss for the subsidiary upon its immediate transfer of parent_corporation stock in exchange for money or other_property including compensation_for services representative relies upon this ruling to argue that the internal_revenue_service the service has embraced the view that a transfer by a subsidiary to the parent should be treated as a capital_contribution instead of a dividend since if the initial constructive transfer were treated as a dividend gain would be recognized by the subsidiary on parent stock under sec_1_83-6 and no such holding is included in the ruling sec_1_1032-3 obsoletes revrul_80_76 1980_1_cb_15 but even prior to its obsolescence the ruling addresses a specific fact pattern and holdings in relation thereto and does not provide the basis for a determination of whether or not there is gain_or_loss recognized by a subsidiary on the transfer of parent stock in all cases more importantly these issues are simply not present in this case parent is transferring parent stock to its employees as compensation_for services whether routed through sub or not sec_1032 provides no gain_or_loss to parent on such transfers so there is no zero basis concern in addition there are no artificial gain problems as a result of the application of dividend treatment as suggested by representative the amount of the distribution that parent must recognize as a dividend as an amount applied against basis or as an amount in excess of basis is based on sub’s earnings_and_profits and on parent’s basis in its sub stock not the basis that parent has in its own stock any amount that parent must include in income or by which parent must reduce its basis in its sub stock is not artificial but is the result of having received a distribution_of_property from its subsidiary under sec_301 parent would receive a fair_market_value basis in the property received in the distribution which is irrelevant since it is parent’s own stock that was received in the distribution and parent is protected under sec_1032 from gain_or_loss on the transfer of that stock even if its basis in the stock were zero in this case the service merely is seeking to disallow the artificial losses generated by parent through the use of sub in transferring its own stock to its employees wta-n-122362-00 in light of the literal language of sec_1_83-6 not being dispositive representative acknowledges that the service would argue that the transfer of parent stock by sub does not look and feel like a capital_contribution that is that sub is transferring the parent stock to parent employees not in its capacity as a parent shareholder but rather as a controlled subsidiary of parent in fact representative concedes that ordinarily whether a transaction constitutes a capital_contribution depends on the facts and circumstances not just the identity of the transferor 74_tc_35 representative further concedes that in the absence of sec_1_83-6 the facts and circumstances of sub’s transfers would not lead to the conclusion that the transfers are capital contributions representative cites 106_tc_369 in which the tax_court addresses the nature of capital contributions in that case the court notes that the correct characterization of a shareholder payment to a corporation depends on the capacities in which the shareholder and the corporation deal with each other in making and receiving the payment in board_of trade the court found that the transfer fees paid_by members of the board_of trade of the city of chicago the cbot a taxable membership corporation are nontaxable contributions to capital rather than taxable payments for services the parties in that case agreed that the payer's motive controls whether a payment is a contribution_to_capital whether the payer is a nonshareholder or a shareholder citing 412_us_401 339_us_583 614_f2d_670 9th cir further upon such agreement the court then determined that if the payer is a shareholder we specifically look to see whether the payer has an investment motive in making the payment t c pincite if an investment motive exists then the payments are capital contributions id pincite citing lake petersburg association v commissioner tcmemo_1974_55 holding that payments of assessments to a housing cooperative were capital contributions and not membership fees for services turned on the conclusion that an investment motive existed minnequa univ club v commissioner tcmemo_1971_305 an investment_interest in members' payment of assessments to a social_club led to the conclusion that the payments were contributions to capital the court recognized that since direct proof of the motives of a payer is rarely available objective manifestations and external factors evidencing an investment motive must be examined the court therefore looked to the objective facts and circumstances surrounding the payments to determine whether the members must or should be deemed to have an investment motive in paying the transfer fees the court based its holding in board_of trade that the payments were capital contributions on the fact that the transferees paid the fees with an investment motive as evidenced by the earmarking of the fees for reduction of wta-n-122362-00 cbot’s mortgage indebtedness the resulting increase in the members’ equity in cbot and the members’ opportunity to profit from their investment in cbot because of the lack of restrictions on the transferability of their membership interests in this case there are a number of factors evidencing the lack of an investment motive parent not sub directed sub’s transfers of parent stock to parent employees in satisfaction of parent’s obligation to compensate them sub’s equity_interest in parent was diminished not enhanced by the transfers of parent stock and there was no opportunity to profit from the stock of parent as sub’s own by-laws prevented sub from receiving the strike_price from the parent employees or doing anything with the stock other than transferring it to parent employees it should be noted that these factors are congruent with the factors that would show a lack of economic_substance further discussed below taxpayer’s form is not in accordance with true economic_substance a true economic_substance is distribution treatment under sec_301 taxpayer argues that its chosen form the use of sub to transfer parent stock to parent employees for the transactions reflects a valid business_purpose and economic_substance taxpayer has made several general assertions that the whole transaction was structured as such to meet the requirements of its stock repurchase plan while avoiding a possible downgrade in its credit rating taxpayer argues that having made a showing of a business_purpose for the transaction certain criteria for the service’s assertion of the step transaction and economic_substance doctrines have not been met it is a well-established principle of tax law that when transactions lack a legitimate business_purpose and are undertaken solely for tax_avoidance purposes their tax consequences will be determined based on substance and not form this substance_over_form_doctrine originates from the opinion of 293_us_465 there the supreme court held that an otherwise valid corporate formation and subsequent reorganization could be disregarded when the substance of those transactions was to avoid tax on a transfer of stock see also 364_us_361 court disregarded the otherwise valid purchase of certain bonds and subsequent use of them as loan collateral as nothing of substance to be realized by knetsch from this transaction beyond a tax deduction since gregory v helvering the courts have looked beyond the form of a transaction to determine whether it has the economic_substance that its form represents because regardless of its form a transaction that is devoid of economic_substance must be disregarded for tax purposes 939_f2d_44 3rd cir accord u s v wexler 31_f3d_117 3rd cir in acm the third circuit attempted to distill the holdings of prior economic_substance cases into one coherent analysis the inquiry into whether the taxpayer’s transaction had sufficient economic_substance to be respected for tax purposes turns on both the ‘objective economic_substance of the transactions’ and the ‘subjective business motivation’ behind them t hese distinct aspects of the economic sham inquiry do not constitute discrete prongs of a ‘rigid two-step analysis ’ but rather represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes emphasis added citations omitted 157_f3d_231 3rd cir cert_denied 119_sct_1251 the first of these two factors focuses on whether the transaction at issue had any practical economic consequences other than the creation of tax benefits ie whether the transaction appreciably changed the taxpayer’s economic position id pincite the second factor focuses on whether the taxpayer had a valid business_purpose or profit_motive id pincite recent cases imply that the mere presence of some business_purpose and economic_effect does not necessarily rebut the argument that a given transaction lacks economic_substance the tenth circuit has observed we acknowledge the petitioners’ evidence of business_purpose and economic effects however we do not agree with their conclusion that business purposes and economic effects relating to the individual steps in each complex series of transactions preclude application of this analysis bears a striking resemblance to the generic_tax_shelter analysis once suggested by the tax_court in 88_tc_386 aff’d on other grounds 868_f2d_851 9th cir also the tax_court has recently specifically cited this bifurcated objective-subjective analysis with approval in both winn-dixie supra pincite and saba partnership supra although in compaq supra the tax_court only cited acm generally and based its decision upon objective factual findings that the transaction was predetermined with controlled arrangements and a lack of market risk and a perceived lack of business_purpose to the transaction it is clear that both subjective and objective factual criteria are pertinent to an inquiry into economic_substance wta-n-122362-00 the step_transaction_doctrine in this instance the substance over form inquiry is not nearly as narrow as the petitioners suggest to ratify a step transaction that exalts form over substance merely because the taxpayer can either articulate some business_purpose allegedly motivating the indirect nature of the transaction or point to an economic_effect resulting from the series of steps would frequently defeat the purpose of the substance over form principle events such as the actual payment of money legal transfer of property adjustment of company books and execution of a contract all produce economic effects and accompany almost any business dealing thus we do not rely on the occurrence of these events alone to determine whether the step_transaction_doctrine applies likewise a taxpayer may proffer some non-tax business_purpose for engaging in a series of transactional steps to accomplish a result he could have achieved by more direct means but that business_purpose by itself does not preclude application of the step_transaction_doctrine 190_f3d_1165 10th cir in applying the standards set forth above in determining whether the form of taxpayer’s transaction should be respected it is clear that this transaction does not have sufficient substance apart from its tax consequences although in the normal course of business the reimbursement of one's employees through the exercise of compensatory stock_options is a legitimate corporate activity imbued with certain tax consequences the facts of this case strongly suggest something other than the normal course of business sub used the capital infusion of dollar_figurea to purchase parent stock from other shareholders this step was at the direction of parent no evidence has been proffered that this purchase of parent stock through sub rather than direct purchases by parent has any economic advantage besides the vague allegation that parent was generally concerned about its credit rating without such evidence it appears that only the tax effect claimed at the end of the sequence of events provides the basis for undertaking the transaction it is unclear exactly what aspects of the subject transactions enhanced or protected the taxpayer's credit rating for example there has been no explanation of how the credit worthiness of taxpayer improved or could have improved through the use of a subsidiary_corporation thus far taxpayer's arguments regarding credit rating maintenance have not been accompanied by any empirical data or explanations b alternatively steps may be disregarded to yield redemption treatment taxpayer also argues that the facts of this case do not fulfill any of the three formulations of the step_transaction_doctrine the binding_commitment_test the end result test or the mutual_interdependence_test see 688_f2d_520 7th cir the wta-n-122362-00 supreme court has cited gregory to disregard a liquidating dividend and stated that the tax consequences of the transaction could not simply be determined by the means used to transfer title u s v court holding co 324_us_331 rather the transaction must be viewed as a whole and each step from the commencement of the negotiations to the consummation of the sale is relevant id pincite this formulation gave rise to the step_transaction_doctrine which is a subset of the economic_substance_doctrine see also 489_us_726 360_us_446 court used same analysis to note that the incidence of taxation depends upon the substance not the form of the transaction 435_us_561 the binding_commitment_test is a series of formally separate transactions that will be stepped together or collapsed if when the first step is taken there is a binding commitment to take the later steps 391_us_83 the end result test is a series of formally separate transactions that will be stepped together or collapsed if they appear to be really prearranged parts of a single transaction intended from the outset to reach the ultimate result 88_tc_1415 the mutual_interdependence_test is a series of formally separate transactions that will be stepped or collapsed if they are so interdependent that the legal relations created by one transaction would be fruitless without a completion of the series american bantam car co v commissioner 11_tc_297 aff’d 177_f2d_513 3d cir the binding_commitment_test is the most rigorous of the formulations of the step_transaction_doctrine and it is sometimes applied to transactions that span several tax years for example in gordon the supreme court held that shareholders of a corporation that divided into two subsidiaries who received stock of the new companies and rights to purchase more shares of the new companies in one year and exercised those rights and received stock in a later year do not get tax free treatment under sec_355 commissioner v gordon supra the court found that the initial distribution of stock and rights to purchase more stock could not be characterized as a first step because there was no binding commitment to take the later steps id from all of the information thus far submitted by representative it appears that all the distributions of parent stock by sub and the eventual liquidation of sub were made pursuant to a binding written commitment entered into at the beginning of the transaction therefore even under the most rigorous formulation a court would be likely to apply the step_transaction_doctrine in finding the true substance of the transaction as an alternative to the dividend argument the service may disregard the described steps and treat the transaction as a redemption by parent the transfer of cash from parent to sub the purchase by sub of parent stock from parent shareholders the transfers by sub of parent stock to parent’s employees and the wta-n-122362-00 ultimate liquidation of sub all pursuant to the same arrangement may be disregarded for tax purposes and instead be treated according to its true substance -- a redemption by parent of its stock followed by compensatory transfers of treasury_stock by parent to its employees no deduction is permitted for amounts paid to redeem stock see sec_162 taxpayer asserts that this inquiry into substance over form and the step_transaction_doctrine actually need not be undertaken because a showing of business_purpose need not be made in this case due to the unqualified rule_of sec_1_83-6 taxpayer supports this claim with a fairly selective reading of a few step_transaction_doctrine cases taxpayer implies those cases do not require any showing of a business_purpose close review of these opinions does not support this assertion for example the tenth circuit in 927_f2d_1517 10th cir noted that even if a business_purpose had been shown the step_transaction_doctrine was applicable see also 702_f2d_1234 5th cir step transaction analysis shows corporate_reorganization did not fulfill necessary requirements for tax free carryover of certain assets therefore although in certain applications of the step transaction analysis the business_purpose question is not considered it does not follow that the lack of a business_purpose is irrelevant particularly in application of the economic_substance_doctrine there is an agency argument to be made as well the taxpayer places undue reliance on the holding of 319_us_436 which upheld the taxation of a controlled_corporation as a separate_entity from its shareholder in moline a taxpayer organized a corporation and transferred the title to real_property to the corporation which assumed the mortgage to the property the taxpayer used the stock in the corporation as security for a further loan which was used to pay property taxes owed on the property the corporation also refinanced the mortgages defended condemnation proceedings and received a small lease payment for some of the property id since the corporation had carried out some business activity with regard to the assets it held the court found that there was a business necessity to the creation of the corporation id pincite and because of the business_purpose finding the court rejected an argument based on the theory that the corporation was acting as an agent of its shareholder more recently in 485_us_340 the court clarified the standards for finding a corporation to be the agent of its shareholders in bollinger the taxpayer organized corporations solely in order to obtain loans to develop apartments the organization of the corporations was necessary because state law required a corporation to be the borrower on a loan with market rate interest the corporations held the titles to the apartment buildings but the shareholders which were partnerships in this case had control of the loan wta-n-122362-00 proceeds and construction of the buildings the court agreed with the commissioner that normal indicia of agency cannot suffice for tax purposes when as here the alleged principals are the controlling shareholders of the alleged agent corporation id pincite the court found the corporations to be agents of the shareholders using an asset by asset test in order not to undermine moline the court required that there be a written_agreement at the time the asset is acquired that the corporation function as an agent and not as a principal with respect to the asset for all purposes and finally that the corporation is held out as the agent and not the principal in all dealings with third parties relating to the asset under the present facts with respect to the parent stock acquired by sub there is a written_agreement between parent and sub which dictated what sub could do with the parent stock sub was limited to transferring the stock to parent’s employees and other employees of the controlled_group_of_corporations that were participants in the stock compensation arrangement sub functioned as an agent and not as a principal with respect to the parent stock for all purposes as is discussed in greater detail below sub had no independent investment motive in parent sub had no choice in what it could do with the stock and used it only to satisfy parent’s obligations getting nothing in return although whether sub was held out as an agent to third parties has not yet been determined there are sufficient indicia of agency in this case to undercut taxpayer’s reliance on moline in supporting the steps taken in this transaction therefore in summary in determining the appropriate characterization of the transactions undertaken in this case dividend versus capital_contribution treatment the facts of this case as well as case law lead to the conclusion that dividend treatment best reflects the true economic_substance of the steps taken by parent sub and x in generating the tax benefits at issue to characterize such transfers as capital contributions made by sub in its capacity as a shareholder of parent would be inconsistent with the substance of these transactions see generally washington athletic club v united_states supra the characterization in sec_1 d of a shareholder's transfer of property to a corporation's employees as a deemed capital_contribution only applies when the transferor is acting in its capacity as a shareholder that characterization is inapposite when the transferee is a controlling corporate shareholder of the transferor and the transferor subsidiary has no plausible investment motive for making such transfers since sub's transfers of parent stock are being made at the direction of sub's controlling shareholder parent they are more properly treated as distributions with respect to the sub stock see sparks nugget inc v commissioner 456_f2d_631 9th cir excessive rental payments from brother_corporation to sister corporation were constructive dividends to controlling shareholder rather than nonshareholder capital contributions finally under a step_transaction_doctrine analysis there is also authority to treat these transfers as redemptions by parent regardless the taxpayer’s claimed benefits do not reflect the true economics of the transactions wta-n-122362-00 other considerations the transfers of stock from sub to the parent employees do fit within the literal language of the regulations characterizing such transfers as capital contributions thus we would be arguing that the outcome of a superficially straightforward application of our regulations is wrong see 103_tc_398 aff’d 62_f3d_136 5th cir wyman-gordon co and rome industries inc v commissioner 89_tc_207 85_tc_274 in csi the court states that the problem with an excess_loss_account being satisfied by the inclusion of cancellation_of_indebtedness_income in the earnings_and_profits of an insolvent taxpayer is a problem of the respondent's the commissioner's own making because the problem of the excess_loss_account was the result of the application of our regulations csi t c pincite the court in csi cites woods to conclude that the court will apply the consolidated_return_regulations and the code as written id citing woods t c pincite representative may argue that this line of cases supports its argument that the characterization of the transfers from sub to the parent employees as capital contributions is a problem of our own making being found in regulations and must be corrected prospectively however the above-cited cases refer to legislative regulations and the regulations at issue here sec_1_83-6 are interpretative regulations see 554_f2d_1140 ndollar_figure d c cir legislative rules have the full force of law and are binding on a court subject only to review under an arbitrary and capricious standard interpretative rules do not have the force of law and even though courts often defer to an agency's interpretative rule they are always free to choose otherwise see also 432_us_416 and n same thus interpretative regulations have no authority to create rules contrary to the law and the law characterizes these transactions as dividends interpretative regulations are intended to be reasonable interpretations of the statute to be read in context and not applied outside of the code’s statutory framework as noted above the transfers nevertheless do fit within more than one code section therefore there is a strong possibility that we could convince a court to consider all the facts and circumstances involved in this case in determining the appropriate tax treatment of the transaction in addition there have been recent cases where a court has looked beyond the literal application of certain regulations to the intent of the writers as well as the intent of the taxpayers see textron inc v commissioner t c no here on the basis of such authority to consider all the facts and circumstances the service could prevail because there is no real business_purpose for the transaction that compares to the extraordinary and duplicative tax savings the taxpayer is trying to achieve wta-n-122362-00 however more information does need to be gathered on the alleged business_purpose information submitted by representative thus far does not conclusively show the necessity for_the_use_of sub representative states that just prior to these transactions parent assumed significant debt that resulted in a credit rating downgrade and made parent sensitive to its debt-to-equity position parent therefore apparently entered into the agreement to repurchase its shares through sub so that the shares would remain outstanding and parent’s debt-to-equity position and therefore its credit rating would not be affected however representative has not established the effect on parent’s credit rating that would have resulted if parent had repurchased the stock itself nor has representative established the necessity for_the_use_of outstanding as opposed to newly issued or treasury shares of parent stock to fulfill the stock based compensation obligations finally representative has not provided any evidence that the value of maintaining parent’s credit rating approaches the value of the tax savings achieved through these transactions the business_purpose for sub’s purchase and transfer of the parent shares will affect almost any argument the service proposes against taxpayer’s characterization of the transaction especially the economic_substance and step transaction arguments the sec_269 argument see below and the boot in a sec_351 argument see below therefore as much information as possible should be obtained and verified about parent’s credit rating and the relative importance of such credit ratings to parent’s business another argument might be made that the liquidation of sub should be treated not as a taxable sec_331 liquidation but as tax free under sec_332 more information should be obtained as to the economics of the participation of x x’s ownership of voting_stock prevents parent from having the control necessary for the liquidation to fall within the language of sec_332 however if the facts support that x had truly minimal involvement in the transaction we could argue that x should be disregarded for purposes of applying sec_332 however if x did have involvement economically or otherwise in the transaction the sec_332 argument would be difficult to pursue as is the step transaction argument for similar reasons the other litigating hazard here of course is that the transaction was structured to take place over more than years the time requirement within which a liquidation under sec_332 must be accomplished care should also be given to development of facts that diminish the likelihood of the contingencies that taxpayer has already cited taxpayer claims for example that both the vagaries of the stock market and of parent's shareholders' inclinations to exercise their options suggest a lack of prearrangement wta-n-122362-00 in another theory that requires more information regarding the involvement of x is the characterization of the transfers of parent stock by sub to parent employees as boot in the original sec_351 transaction some respects it could be argued that the transfers do seem more like boot than dividends particularly since they are not contingent on the future earnings_of sub in 255_f2d_48 6th cir the court found a payment made by the corporation to its shareholder four years after the sec_351 exchange that formed the corporation was boot in the sec_351 exchange rather than a dividend in that case the parties who formed the corporation were unsure of the value of the property that they were transferring to the corporation and agreed that if a future audit reflected a higher value than that assumed at the transfer the corporation would pay the transferors any excess id the audit did reflect a higher value and the sixth circuit held that the resulting cash payment to the transferors was boot as an agreed-upon payment as part of the original sec_351 exchange id alternatively there is a line of cases which hold that continuing payments to shareholders are dividends rather than boot from an original sec_351 exchange based on anticipated earnings_of the subsidiary see 259_fsupp_828 w d okla aff’d 400_f2d_679 10th cir 22_tc_61 aff’d per curiam 221_f2d_807 2d cir however the facts of davis seem similar to the facts in this case because the payments of parent stock from the sub were agreed upon from the initial sec_351 transfer seem more like consideration and were certainly not made in any anticipation of future earnings_of the sub relying on the argument that these transfers are boot from the original sec_351 exchange does require distinguishing these payments from the characterization of the payments as dividends but this is a strong alternative argument because if the payments of parent stock are boot upon each transfer parent would reduce its basis in the sub stock by the fair_market_value of the parent stock transferred pursuant to sec_358 the result would be that parent would not have a loss to recognize upon the liquidation of sub because parent’s basis in the sub stock would have been reduced to the equivalent of the value of the parent stock that sub had not transferred sec_269 states that if control of a corporation is acquired for the principal purpose of securing the benefit of a deduction credit or other allowance then the secretary may disallow such deduction credit or other allowance accordingly sec_269 is not applicable unless the tax_evasion or avoidance motive is the principal purpose for the acquisition in the context of sec_269 principal purpose wta-n-122362-00 means that the evasion or avoidance purpose must outrank or exceed in importance any other purpose 65_tc_162 sec_269 thus requires the presence of three elements as follows an acquisition of control of a corporation the principal purpose of avoiding federal_income_tax and securing the benefit of a deduction credit or other allowance which would not otherwise be enjoyed see 43_tc_313 control for the first element is the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of the shares of all classes of stock of the corporation acquisition of control can be the formation of a controlled_corporation 280_f2d_394 8th cir sub was not newly created parent’s direct control of sub was achieved by a transfer of all the issued and outstanding_stock of sub to parent by another subsidiary of parent representative relies on challenger inc v commissioner t c memo to argue that sec_269 does not apply to the use of existing subsidiaries in challenger the subsidiary was created with a business_purpose then had fallen dormant because the majority of its business operations slot machines were outlawed the court concludes that the use of these corporations does not fall within the definition of an acquisition of control for application of sec_269 id however the facts in challenger can be distinguished from the facts in this case the mere fact that a subsidiary used for tax_avoidance reasons was in existence at the time the transaction took place to evade tax should not be allowed to circumvent sec_269 here sub had no earnings_and_profits and had not engaged in any business until parent acquired direct control and made the initial transfer of cash to it sub therefore had no value until it engaged in this scheme the relative value of the acquired tax_benefit of the eventual liquidation that duplicates the sec_83 deductions is enormous when compared to the economic profit of sub which is literally nothing the senate report for sec_129 the predecessor section to sec_269 states that the aim of sec_129 is to prevent perverting deductions so that they no longer bear a reasonable business relationship to the interest or enterprises which produced them and for the benefit of which they were provided s rep no 78th cong 1st sess the original investment into sub by parent is made with the end goal of duplicating a loss which may satisfy both the first and second prongs of the sec_269 test in addition the second prong that the principal purpose of the transaction is the avoidance of federal_income_tax is clearly satisfied here although representative argues that the transaction was engaged in for legitimate business purposes as discussed above representative has not provided sufficient evidence to establish such a business_purpose in addition the resultant magnitude of wta-n-122362-00 evasion or avoidance of federal income taxes in this transaction exceeds any purported business_purpose the third prong that the deduction would not have otherwise been enjoyed presents another argument parent is entitled to one deduction for the expenditure that it incurred in the compensation of its employees through its stock_option plans parent duplicated that deduction through the use and liquidation of sub the duplicated deduction would not have been enjoyed without the use of the sub the here is that sec_269 has generally been used for the disallowance of deductions for losses that occurred before the acquisition of the loss corpo303_f2d_142 1st cir where a parent_corporation acquired a corporation with significant operating losses was denied deductions for those losses under sec_269 because the parent was found to have acquired control of the loss_corporation with tax_avoidance motives however although sec_269 has been applied to pre-acquisition losses there is nothing in the literal language of the statute which precludes the application of sec_269 to post-acquisition losses in fact in sec_1 b in illustrating transactions indicative of a tax_avoidance purpose there is an example where a corporation acquires control of another with current past or prospective credits deductions net operating losses or other allowances emphasis added thus the idea that the losses to be deducted which otherwise would not have been enjoyed would be incurred after the acquisition of control has been considered and approved at least in regulations the added advantage of making an argument under sec_269 is the focus on the principal purpose of tax_avoidance and if it prevails the remedy is a simple denial of the loss on the liquidation of the sub if these transfers are treated as capital contributions under sec_1_83-6 representative asserts that there are no immediate tax consequences and sub is entitled to increase the basis of its shares of parent stock by the amount of its basis in the property transferred to the corporation 483_us_89 therefore if sec_1_83-6 supports treating the transfers of parent stock by sub to parent as capital contributions sub should not have any gain_or_loss on such transfers and should be able to add its basis in the transferred stock to the basis of its remaining parent stock although we cannot disagree with representative’s assertions that if these transfers are treated as capital contributions the basis in transferred shares shifts to sub’s remaining parent stock representative’s foundation for this conclusion and treatment the fink case first requires the demonstration of an investment motive to reach the capital_contribution conclusion in fink a husband and wife who were the dominant shareholders in a closely_held_corporation voluntarily surrendered some of their shares to the corporation in an effort to increase the attractiveness of the corporation to outside wta-n-122362-00 investors the supreme court found that the finks had exhibited an investment motive through their intention to bolster the financial condition of the corporation and to enhance the value of their remaining shares the court thus held that the finks had made a contribution to the capital of the corporation and opined that the holding also drew support from two other sections of the code one of which was sec_83 the court recognized that although congress was concerned in sec_83 with transfers of restricted_stock to employees as compensation rather than surrenders of stock to improve a corporation’s financial condition both cases require that the shareholder’s underlying purpose be to increase the value of his investment 483_us_89 n representative has argued that before the enactment of sec_83 it was unclear whether transfers by a shareholder would be capital contributions or would be entitled to ordinary_loss treatment see 48_tc_86 taxpayers took the position that they were entitled to an ordinary_loss and the service took the position that the surrenders of stock were capital contributions id representative argues that since the enactment of sec_83 however it is clear that no other characterization of non-pro rata surrenders of stock is appropriate nor should any of the considerations that were taken into account prior to sec_83 be of any importance however the language of the supreme court in fink directly contradicts such a proposition the court interpreting congressional intent considered the shareholders’ underlying purpose in making the transfers to their corporation and concluded that the purpose was to increase the value of the shareholders’ investment in a footnote the court also queried congressional intent with respect to sec_83 transfers in this case sub has no investment motive in transferring the parent stock to parent employees sub simply is making a distribution of appreciated_property in satisfaction of its shareholder’s obligation to compensate its employees the most realistic explanation for sub's transfers of parent stock is that the transfers are being made at the direction of sub's controlling shareholder parent as discussed above such transfers are thus properly treated as distributions with respect to the sub stock and are subject_to the rules of sec_301 sec_311 and sec_316 see sparks nugget inc v commissioner supra also to be considered the supreme court recently decided a tax case using an extremely narrow textual reading of the code gitlitz v commissioner u s lexi sec_638 in that case an s corporation’s shareholders had increased the bases in their stock in the amount of discharge_of_indebtedness income even though sec_108 would exclude the discharged amount under an exclusion for insolvent taxpayers the commissioner argued among other things that the exclusion under sec_108 changes the character of the income such that it is not an item_of_income for purposes of sec_1366 which would therefore not increase in the shareholders’ bases the commissioner further argued and the dissent agreed wta-n-122362-00 that other provisions of sec_108 are inconsistent with the shareholders’ treatment specifically that sec_108 mandates that the discharged debt amount be determined and applied to reduce tax_attributes at the corporate level rather than at the shareholder level despite this apparent ambiguity in code language and the policy reasons against protecting this loophole the court held that excluded discharge of debt is an item_of_income that passes through to shareholders increasing their stock bases and that the increase occurs before they are required to reduce the s corporation's tax_attributes id thus in light of gitlitz however strong the policy arguments are against allowing the duplicated deductions to parent here there also needs to be strong textual support for the service’s position the fact that the transfers from sub to the parent employees are distributions with respect to stock under sec_301 and the long line of cases that support treating the true substance of the transaction without respect to the form should provide such textual support please call megan fitzsimmons at if you have any further questions associate chief_counsel corporate by filiz a serbes chief branch
